Exhibit 10.4

C & J ENERGY SERVICES, INC.

2017 MANAGEMENT INCENTIVE PLAN

RESTRICTED SHARE AGREEMENT

(Non-Employee Directors)

C&J Energy Services, Inc., a Delaware corporation (the “Company”), hereby awards
to you (the “Grantee”), as of                 (the “Date of Grant”), an award of
restricted shares (the “Award”), consisting of                 Shares (the
“Restricted Shares”), pursuant to the C&J Energy Services, Inc. 2017 Management
Incentive Plan, as may be amended from time to time (the “Plan”). The Award is
subject to the terms of this Restricted Share Agreement (this “Agreement”) and
the Plan. The Restricted Shares granted hereunder shall be issued in the name of
the Grantee as soon as reasonably practicable after the Date of Grant, pursuant
to the terms herein, and shall be subject to the execution and return of this
Agreement by the Grantee through the electronic signature and/or web-based
approval and notice process authorized by the Company. Capitalized terms used
but not defined in this Agreement shall have the meaning attributed to such
terms under the Plan, unless the context requires otherwise.

The terms and conditions of the Restricted Shares granted hereby, to the extent
not controlled by the terms and conditions contained in the Plan, are as
follows:

1. No Right to Continued Director Status

Nothing contained in this Agreement shall confer upon the Grantee the right to
the continuation of his or her Director status, or to interfere with the right
of the Company to terminate the Grantee’s Business Relationship (as defined in
Section 8) at any time.

2. Vesting; Forfeiture; Effect of Termination of Service

If the Grantee continuously maintains his or her Director status or Business
Relationship from the Date of Grant, then the Restricted Shares will vest in
accordance with the following vesting schedule (the “Vesting Schedule”):

 

Vesting Date

   Cumulative Vested Percentage  

First Anniversary of the Date of Grant

     100 % 

Notwithstanding anything contained herein to the contrary, all unvested
Restricted Shares shall immediately vest in full upon the Grantee’s Termination
by reason of Disability, death or failure to be re-elected to serve as a member
of the Board. Except as otherwise provided in this Agreement or as otherwise
determined by the Committee, if the Grantee’s Business Relationship Terminates
for any reason prior to the Vesting Date set forth above, the right of the
Grantee to receive further vesting of the Restricted Shares under this Award
shall terminate and all Restricted Shares that have not vested as of the date of
such Termination shall be deemed to be forfeited by the Grantee.

 

1



--------------------------------------------------------------------------------

3. Restrictions on Transfer

(a) The Restricted Shares subject to this Award may not be sold, transferred,
assigned or otherwise disposed of, and may not be pledged or otherwise
hypothecated (the “Transfer Restrictions”) while the Restricted Shares are
subject to forfeiture to the Company pursuant to Section 2. The Transfer
Restrictions shall lapse on the same schedule under which the Restricted Shares
vest pursuant to the Vesting Schedule.

(b) The foregoing Transfer Restrictions shall not prohibit the sale, transfer or
other disposition of such Restricted Shares pursuant to a definitive agreement
executed by the Company in connection with a Corporate Transaction.

4. Escrow, Delivery of Shares and Restrictive Legend

(a) Certificates or evidence of book-entry Shares representing the Restricted
Shares shall be issued and held by the Company in escrow and shall remain in the
custody of the Company until their delivery to the Grantee or nominee as set
forth herein, subject to the Grantee’s delivery of any document which the
Committee or Company may, in its discretion, require as a condition to the
delivery of Shares to the Grantee or his or her estate, including, but not
limited to delivery of a share power, duly endorsed in blank, relating to the
Restricted Shares.

(b) Certificates or evidence of book-entry Shares representing the Restricted
Shares which have vested and for which the Transfer Restrictions have lapsed
pursuant to Sections 2 and 3 of this Agreement will be delivered to or otherwise
made available to the Grantee (or, at the discretion of the Grantee, joint in
the names of the Grantee and the Grantee’s spouse) or to the Grantee’s nominee
at such person’s request.

(c) The certificates, if any, representing the Restricted Shares acquired
pursuant to this Award shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or under
applicable state and Federal securities or other laws, or under any ruling or
regulation of any governmental body or national securities exchange unless an
exemption to such registration or qualification is available and satisfied. The
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

5. Rights as Shareholder

Upon the issuance and delivery of the Restricted Shares to the Grantee and the
entry of the Grantee’s name as a shareholder of record on the books of the
Company, the Grantee shall be, unless and until such Restricted Shares are
forfeited pursuant to Section 2 of this Agreement or sold or otherwise disposed
of pursuant to Section 3 of this Agreement, entitled to all rights of a common
shareholder of the Company, including, without limitation, the right to vote
such Restricted Shares and the right to receive all dividends or other
distributions paid or made with respect thereto; provided, however, that any
cash dividends or distributions declared or paid on the Restricted Shares by the
Company shall be deferred and paid to the Grantee at the same time as the
Restricted Shares in respect of which such dividends or distributions were made
vest pursuant to this Agreement; provided, further, that any Shares distributed
as a dividend or otherwise with respect of any Restricted Shares shall be
subject to the same Vesting Schedule and be subject to the same Transfer
Restrictions, and evidenced in the same manner, as such Restricted Shares.

 

2



--------------------------------------------------------------------------------

6. Taxation

The Grantee understands that, unless a timely election is made pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
when the Restricted Shares are no longer subject to a substantial risk of
forfeiture, the Grantee will be obligated to recognize income, for Federal,
state, foreign and local income tax purposes, as applicable, in an amount equal
to the Fair Market Value of the Shares, determined as of the date on which the
Restricted Shares are no longer subject to a substantial risk of forfeiture. The
acceptance of the Shares by the Grantee shall constitute an agreement by the
Grantee to report such income in accordance with then applicable law and to
cooperate with the Company and its Subsidiaries in establishing the amount of
such income and corresponding deduction to the Company and/or its Subsidiaries
for its income tax purposes.

The Grantee is responsible for all tax obligations that arise in connection with
the Restricted Shares. The Grantee hereby acknowledges that, with respect to the
grant of Restricted Shares pursuant to this Award, he or she may file an
election with the Internal Revenue Service, within 30 days of the Date of Grant,
under Section 83(b) of the Code to be taxed on the Fair Market Value of the
Restricted Shares as of the Date of Grant. The Grantee will seek the advice of
his own tax advisors as to the advisability of making such a Section 83(b)
election, the potential consequences of making such an election, the
requirements for making such an election, and the other tax consequences of his
Award under Federal, state, and any other laws that may be applicable. The
Company and its agents have not and are not providing any tax advice to the
Grantee.

7. Securities Laws

Upon the acquisition of the Restricted Shares, the Grantee will make such
written representations, warranties, and agreements as the Committee may
reasonably request in order to comply with securities laws or with this
Agreement. The obligation of the Company to issue and deliver the Restricted
Shares granted hereunder shall be subject to all applicable laws, rules and
regulations, and such approvals by governmental agencies as may be required. The
Grantee hereby agrees not to offer, sell or otherwise attempt to dispose of any
Shares issued to the Grantee pursuant to this Agreement in any way which would:
(x) require the Company to file any registration statement with the Securities
and Exchange Commission (or any similar filing under state law or the laws of
any other county) or to amend or supplement any such filing or (y) violate or
cause the Company to violate the Securities Act, the Exchange Act, the rules and
regulations promulgated thereunder, or any other Federal, state or local law, or
the laws of any other country.

8. Service Relationship

For purposes of this Agreement, the Grantee shall be considered to be in the
service of the Company as long as the Grantee remains a Director of the Company
or a corporation or a parent or subsidiary of such corporation assuming or
substituting a new award for this Award (“Business Relationship”). Any question
as to whether and when there has been a Termination of such service, and the
cause of such Termination, shall be determined by the Committee and its
determination shall be final.

 

3



--------------------------------------------------------------------------------

9. Notices

Unless otherwise provided herein, any notices or other communication given or
made pursuant to this Agreement or the Plan shall be in writing and shall be
deemed to have been duly given (i) as of the date delivered, if personally
delivered (including receipted courier service) or overnight delivery service,
with confirmation of receipt; (ii) on the date the delivering party receives
confirmation, if delivered by facsimile to the number indicated or by email to
the address indicated or through an electronic administrative system designated
by the Company; (iii) one (1) business day after being sent by reputable
commercial overnight delivery service courier, with confirmation of receipt; or
(iv) three (3) business days after being mailed by registered or certified mail,
return receipt requested, postage prepaid and addressed (a) if to the Company,
to the Company’s Legal Department and (b) if to the Grantee, at the most recent
address, facsimile number or email contained in the Company’s records.

10. Agreement Subject to Plan and Applicable Law

This Award is made pursuant to the Plan and shall be interpreted to comply
therewith. A copy of the Plan is attached hereto. The Plan shall control in the
event there shall be any conflict between the Plan and this Agreement, and it
shall control as to any matters not contained in this Agreement. The Committee
shall have authority to make constructions of this Agreement, and to correct any
defect or supply any omission or reconcile any inconsistency in this Agreement,
and to prescribe rules and regulations relating to the administration of this
Award and other Awards granted under the Plan.

This Award shall be governed by the laws of the State of Delaware, without
regard to the conflicts of law principles thereof. Delaware has a substantial
relationship to the parties and transaction reflected herein and, in signing
below, the Grantee acknowledges and agrees that there is a reasonable basis for
the choice of Delaware law, as Delaware law is known to the parties and
well-developed with respect to the subject matters of this Agreement. The
designation of Delaware law and the interpretation and application of this
Agreement consistent with principles of Delaware law assures uniformity,
certainty and predictability in the application of the Agreement and the Plan
through which the Award is granted. The Grantee hereby consents to personal
jurisdiction in any action brought in any court, Federal or state, within the
State of Texas having subject matter jurisdiction in the matter.

11. Headings and Capitalized Terms

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Agreement. Unless otherwise indicated, any reference to a Section herein is a
reference to a Section of this Agreement.

12. Severability and Reformation

If any provision of this Agreement (or part thereof) shall be determined by a
court of law to be unenforceable for any reason, such unenforceability shall not
affect the enforceability of any of the remaining provisions hereof (or parts
thereof), as such unenforceable provision (or part thereof) shall be severable
and this Agreement, to the fullest extent lawful, shall be reformed and
construed as if such unenforceable provision, or part thereof, had never been
contained herein, and such provision or part thereof shall be reformed or
construed so that it would be enforceable to the maximum extent legally
possible.

 

4



--------------------------------------------------------------------------------

13. Binding Effect

This Agreement shall be binding upon the parties hereto, together with their
personal executors, administrator, successors, personal representatives, heirs
and permitted assigns.

14. Entire Agreement

This Agreement supersedes all prior written and oral agreements and
understandings among the parties as to its subject matter and constitutes the
entire agreement of the parties with respect to the subject matter hereof,
except to the extent that the Plan may be considered to address the subject
matter hereof. If there is any conflict between this Agreement and the Plan,
then the applicable terms of the Plan shall govern.

15. Waiver

Waiver by any party of any breach of this Agreement or failure to exercise any
right hereunder shall not be deemed to be a waiver of any other breach or right
whether or not of the same or a similar nature. The failure of any party to take
action by reason of such breach or to exercise any such right shall not deprive
the party of the right to take action at any time while or after such breach or
condition giving rise to such rights continues.

 

5